Citation Nr: 0334936	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-17 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.







ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from September 1961 to 
September 1964, from November 1964 to November 1970, and from 
April 1991 to September 1991.  

This case is on appeal from a July 2002 rating decision by 
the RO which increased the initial rating assigned for the 
service-connected PTSD from 10 percent to 50 percent.  

(The matters of entitlement to a TDIU rating and an increased 
rating higher than 70 percent for the service-connected PTSD 
are the subjects of the REMAND portion of this document.)  



FINDING OF FACT

The service-connected PTSD has been shown to be productive of 
a level of impairment that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas such as judgment, thinking and mood, due to such 
symptoms as:  suicidal ideation, near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) and the 
inability to establish and maintain effective work and social 
relationships.  



CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 70 
percent rating for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic Code 
9411 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected PTSD is 
severe enough to warrant an initial rating in excess of 50 
percent.  

Historically, the RO issued a May 2002 rating decision which 
granted service-connection for PTSD with a 10 percent rating 
assigned, effective on April 26, 2001.  The 10 percent rating 
was apparently based, at least in part on medical findings 
from an April 2000 VA examination report.

At the April 2000 VA examination, the veteran asserted 
symptoms of anxiety and depression.  For many years, he used 
alcohol and marijuana as medication, but had recently cut 
down on the use of drugs and alcohol.  He noted that without 
the use of drugs and alcohol, he felt measurably and 
devastatingly more depressed, anxious and hopeless about his 
life.  

He had contact with very few, if any, people, except for 
those that he encountered during the course of his treatment 
modalities.  He had trouble falling and staying asleep and 
woke up frequently during the night.  He had nightmares three 
to four times per week, which woke him in a cold sweat and 
which caused him to be frightened for the rest of the day.  

The veteran described himself as irritable, angry and that he 
avoided people in an effort to avoid discharging his distress 
and anger at them.  He was upset by people, did not want to 
be around them and in addition to avoiding crowds, encounters 
with others, he avoided such things as fireworks, parades, 
etc, as well as discussions about Vietnam.  

The veteran reported that it was difficult to focus or 
concentrate and also that he did not leave the house or 
interact with others.  The veteran had difficulty with 
appetite and with sleep.  He felt guilty about his past 
behavior, both in Vietnam and afterwards.  He described a 
generalized attitude of apathy, amotivation, and anergia.  

The veteran was disgusted with himself, frequently thought 
about suicide in a passive sense and generally looked at his 
life as blank, empty and as having no purpose.  He rarely saw 
any reason to "hang around," could not concentrate and 
found himself constantly on edge.  He felt that his life was 
over and that there was little or no expectation that things 
would get better in the future.  

The examiner noted that the veteran saw a psychology intern 
on a weekly basis for individual therapy and attended the 
monthly PTSD group therapy.  He was also seen on a more or 
less monthly basis for medication management.  He was on 
Celexa and trazodone.  He was very impatient with the fact 
that he had not noted many positive results from the 
medications, and had, in fact, felt some side effects in 
terms of nausea, and general gastrointestinal distress.  

The veteran was married and divorced twice and had a total of 
5 children, but one was dead from suicide.  After military 
service, the veteran had a number of jobs, most of which had 
been of some source of distress for him.  

On the Beck Depression Inventory, the veteran obtained a very 
significant score of 49, which indicated severe depression 
and which was consistent with the clinical portrait 
presented.  On the Mississippi scale for combat related PTSD, 
the veteran obtained a score of 134, which was well above the 
cut off score to establish PTSD.  He acknowledged at least 
moderate distress on 65 of the 90 items on the SCL-90 and of 
those 65 indicated significant to marked distress on eight 
items.  Those tests were consistent with each other and in 
general with the clinical portrait presented, as was usually 
the case.  

The veteran was alert, oriented in all three spheres, in good 
contract with routine aspects of reality and showed no signs 
or symptoms of psychosis.  Memory and intellect appeared to 
be intact and clearly well above average capacity.  Insight 
and judgment were without major impediments.  

The veteran did acknowledge that he had difficulty with 
concentration and attention span as part of his depression, 
thus reducing his intellectual efficiency and focus.  His 
mood was severely depressed.  The veteran spoke in a very low 
toned, slow, rhythm in response to questions.  It seemed hard 
for him to muster the strength to put several thoughts 
together to reply to inquiries.  

The veteran rarely made eye contact with the examiner, seemed 
completely internally preoccupied, stared off at the floor 
and in general appeared to be a man without energy, without 
hope, without motivation or direction.  

The veteran presented this in a very credible manner.  He was 
pleasant and cordial, on the other hand, and yet his affect 
was extremely restricted and blunted to the point of being 
almost completely flattened.  He appeared to be walking 
around in a daze, both internally and externally.  

The diagnostic impressions were those of PTSD, chronic; major 
depressive disorder, chronic, severe, and secondary to PTSD; 
and polysubstance dependence, chronic, severe, currently in 
short term full remission.  Global Assessment of Functioning 
(GAF) score was noted as 45.  The examiner noted that the 
veteran had showed little or no response to treatment thus 
far. 

As noted hereinabove, pursuant to a May 2002 rating decision, 
the RO granted service connection for PTSD with a 10 percent 
rating assigned effective on April 26, 2001.  Once month 
later, in June 2002, the veteran was afforded another VA 
examination.  

The veteran reported very few changes in his life since the 
time of his last VA examination.  The veteran had very 
limited contact with any individuals except for his youngest 
son, 20 years old, who occasionally lived with the veteran 
when he was out of work.  

The veteran had little contact with his other children, who 
live out of the area, a cousin and a brother who live in the 
area.  He denied any close friends or romantic or sexual 
involvements in recent years.  He got along with his 
neighbors, but had no real relationship with them.  The 
veteran denied that he did not belong to any clubs, go to 
church or have any routine hobbies.  

The veteran's current medications were gabapentin, 
olanzapine, citalopram hydrobromide.  The veteran's records 
indicated that he had been a reasonably reliable participant 
in group therapy and had made most of his appointments.  His 
overall diagnoses had generally been PTSD, depression, and 
cannabis dependency, more recently in remission.  

The veteran's subjective complaints were consistent with 
those voiced at the times of his previous compensation and 
pension examination.  He had recurrent and intrusive memories 
of Vietnam, though he said they were somewhat reduced in 
recent years as far as frequency.  He did have progressing 
nightmares that occurred several times a week.  

He did get flashbacks, but said that that occurred once every 
week or two.  He could get intense psychological and 
physiological reactivity at times when he was exposed to 
internal or external cues resembling his experiences in 
Vietnam.  At those times, he said that he got sweaty and 
shaky.  

The veteran generally made efforts to avoid thoughts, 
feeling, or conversations associated with his Vietnam 
experience, though could talk to the veterans at his PTSD 
group at times.  He avoided activities or places and people 
that aroused those recollections as well.  He indicated, for 
example, that he usually walked away from the television if 
there was something on about war.  

He did not report any inability to recall important aspects 
of the trauma.  He did have a very decreased interest in 
participation in activities and did very little other than 
staying at home.  He felt very strange form others other than 
his children.  He had a restricted range of affect otherwise.  
He could not tell the examiner if he had a sense of a 
shortened future.  

The veteran had very disrupted sleep and at times had trouble 
falling asleep, though his medication helped with that.  H 
said that he would sleep for several hours then be up and may 
or may not go back to sleep.  H also said that he catnapped 
throughout the day at times.  

He experienced irritability and outbursts of anger though by 
avoiding people had reduced the frequency of that, though 
noted that the possibility of that was still there.  The 
veteran had difficulty concentrating and his memory was as 
good, he said, as it should have been.  He was hypervigilant, 
but had no significantly exaggerated startle response, but 
said that it was worse some years ago.  

The veteran stated that he was depressed everyday and as 
noted, had very little interest or pleasure in almost all 
activities.  He had very little sex drive for example and had 
not been involved sexually in a very long time.  He had 
significant sleep disruption and at times was restless during 
the day.  He had loss of energy.  

The veteran denied any sense of worthlessness, though did per 
records, feel guilty about recalling any air strikes in 
Vietnam.  He had noted diminished ability to think or 
concentrate.  He did have some thoughts of death, but denied 
any suicidal ideation in the last year or so.  He said that 
his homicidal ideation was present but he would not act on it 
unless he was defending himself.  The veteran reported that 
he could feel significant anxiety when he left his apartment, 
but did not seem to have panic attacks.  

The veteran's grooming was adequate, as was his hygiene, 
though he looked somewhat disheveled and had a short beard.  
He was alert and oriented.  His spoken language was fluent, 
though limited in spontaneous productivity.  When he did 
speak, he was coherent, goal directed, and at the slow end of 
the normal range for rate.  He exhibited no latency in 
responding.  He exhibited adequate social skills and made 
decent eye contact.  His affect and mood were very flat, 
though he did give a very slight smile and joked very subtly 
once or twice during the interview.  

The veteran denied any ritualistic behaviors, though some 
checking behavior was evident.  He denied any impaired 
impulse control such as gambling.  The veteran said that 
since he had stopped using alcohol and marijuana, he had more 
difficulty sleeping and found himself struggling with that 
ramification.  His insight about his problems and judgment 
were somewhat difficult to judge, but appeared grossly 
intact.  

The diagnoses were those of PTSD, chronic; major depressive 
disorder, recurrent secondary to PTSD; and cannabis abuse in 
sustained remission per veteran's report.  GAF score was 
reported as 45.  

The examiner noted that the veteran was competent to manage 
his funds.  He noted that the veteran continued to exhibit 
symptoms of PTSD and depression secondary to that disorder.  
The examiner indicated that the severity of the veteran's 
symptoms had increased since the last examination.  The 
veteran was considered unemployable due to his psychiatric 
and medical problems, which were unlikely to improve in the 
future.  

The VA outpatient treatment records show continued treatment 
and therapy for PTSD.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  

When, as here, the veteran timely appealed the ratings 
initially assigned for the service-connected disabilities-
just after establishing entitlement to service connection for 
them, VA must consider the claim in this context.  This, in 
turn, includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claims when his disabilities may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Compare and 
contrast with the holding in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), where the court indicated the most recent 
level of functional impairment is of primary importance.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran has been rated under Diagnostic Code 9411 which 
governs ratings for PTSD, based on the regulations set forth 
in 38 C.F.R. § 4.126 and § 4.130, the General Rating Formula 
for Mental Disorders.  

Under Diagnostic Code 9411, a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Based on a careful review of the entire record, the Board 
notes that the veteran's PTSD symptoms have remained fairly 
consistent since the effective date of the grant of service 
connection.  

These records show continued complaints of severe depression, 
flashbacks, nightmares, anxiety, insomnia, some homicidal 
thoughts, impaired impulse control, sense of helplessness and 
hopelessness as well as little or no interest in activities 
or socialization with others.  The veteran spent most of his 
time alone.  He also has always noted a lack of 
concentration.  

The examiner in April 2000 noted that the veteran's mood was 
severely depressed and that the veteran appeared to be a man 
without energy, without hope, without motivation or 
direction.  

Importantly, the examiner also noted that the veteran 
presented all of that in a very credible way.  The examiner 
also noted that the veteran's affect was extremely restricted 
and blunted to the point of being almost completely 
flattened.  

Likewise, at the June 2002 VA examination, the veteran noted 
that he had very little interest or pleasure in almost all 
activities., significant sleep disruption, a loss of energy, 
and significant anxiety when he left his apartment.  The 
examiner described his mood and affect as very flat.  
Finally, the examiner considered the veteran unemployable due 
to the psychiatric and medical problems, which were unlikely 
to improve in the future.  

Comparing the VA examinations in 2000 and 2002, the Global 
Assessment of Functioning (GAF) score of 45 has remained 
consistently low.  

The examinations of record, as well as the outpatient 
treatment reports, as noted hereinabove, indicate that the 
veteran's PTSD is manifested by symptoms that more nearly 
approximate the criteria set forth for the application of a 
70 percent rating under Diagnostic Code 9411.  

Based on its review of the entire record, the Board finds 
that the current service-connected disability picture 
referable to PTSD is shown to more nearly approximate the 
schedular criteria that supports the assignment of a 70 
percent rating under Diagnostic Code 9411.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected PTSD as prescribed 
by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.  

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326.  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  

The RO has had an opportunity to address the VCAA with regard 
to the veteran's claim for increase.  The veteran has been 
informed of what information was needed to support his claim 
in rating decisions, Statements of the Case, and letters sent 
to his by the RO as noted hereinabove.  

The veteran was provided with letters indicating what 
evidence the RO already had and what the VA's duty to assist 
the veteran included.  

Most importantly, in light of the favorable action taken 
hereinbelow, the Board finds that the veteran is not 
prejudiced thereby and no further assistance in developing 
the facts pertinent to his claim is required.  In this case, 
the Board finds that there is sufficient evidence of record 
to decide his claim properly.  

Given the facts in this case, the Board concludes that the 
criteria for an initial 70 percent rating is assignable for 
the service-connected PTSD in accordance with the provisions 
of Diagnostic Code 9411.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.129, 4.130 including Diagnostic 
Code 9411 (2003).  

In this regard, however, the Board notes that additional 
development of the record is necessary in order to determine 
if the veteran is entitled to a rating in excess of 70 
percent for the service-connected PTSD.  



ORDER

An increased initial rating of 70 percent for the service-
connected PTSD is granted, subject to the regulations 
controlling to disbursement of VA monetary benefits.  



REMAND

In the veteran's August 2002 Notice of Disagreement (NOD), 
the veteran pointed out that a VA examiner indicated that the 
veteran was unemployable due to psychiatric problems.  In a 
December 2002 rating decision, the RO denied entitlement to 
TDIU.  

In a statement attached to the Form 646, the veteran clearly 
disagreed with the denial of the TDIU claim.  

As such, the RO is now required to send the veteran a 
Statement of the Case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  

With regard to the PTSD issue, the Board finds that 
additional development of the record is necessary before it 
can be determined whether an increased rating in excess of 70 
percent for the service-connected PTSD is warranted.  

The RO provided a letter to the veteran in June 2001 with 
regard to the veteran's claim of service connection for PTSD.  
This letter did not notify the veteran as to the law and 
regulations governing his appeal, provide notice as to the 
type of evidence necessary to substantiate the claim of an 
increased rating, provide notice of the veteran's 
responsibility to provide evidence, or provide notice of the 
actions taken by VA.  

Thus, the Board finds that the veteran has not been properly 
notified of the VA's duty to assist.  

In this regard, the Board again notes that the statutes 
governing assistance to claimants and the benefit of the 
doubt were recently amended via the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify was misleading and detrimental to claimants 
whose claims were prematurely denied short of the statutory 
one-year period provided for response.  

As such, the RO must now take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

As such, the Board finds that the veteran has not been 
properly notified of the VCAA and that the RO has not 
fulfilled its duty to assist the veteran in this case with 
regard to the increased rating issue.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

The RO should obtain all pertinent records in support of the 
veteran's claim for increase.  In addition, the RO should 
undertake any indicated development deemed necessary.  
Importantly, the RO must clearly explain to the veteran that 
he has up to one year from the date of the duty to assist 
letter to provide additional evidence to support his claim of 
increase.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must advise the veteran of the 
provisions of VCAA and provide him with 
that notice required by 38 U.S.C.A. 
§ 5103(a).  With regard to the claim for 
increase, the notice must advise the 
veteran that an initial 70 percent rating 
has been assigned for the service-
connected PTSD, and that evidence is 
needed to show an increase in severity in 
excess of 70 percent, including, but not 
limited to private and/or VA treatment 
records.  
 
2.  The veteran must also be advised that 
it is his responsibility, and his alone, 
to provide the foregoing evidence, but 
that VA will make reasonable efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof, and that VA will notify him of 
evidence he identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.  
 
3.  The veteran must be advised that he 
has one year to submit evidence needed to 
substantiate his claim, or to identify 
for VA the custodians of such evidence so 
that VA may attempt to obtain it, and 
that his appeal will remain in abeyance 
for one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have considered.  
 
4.  The RO should take appropriate steps 
in order to provide the veteran with a 
Statement of the Case as to the issue of 
entitlement to a TDIU rating in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  If the veteran perfects his 
appeal by submitting a timely and 
adequate Substantive Appeal, then the RO 
should return the claim to the Board for 
the purpose of appellate disposition.  

5.  Upon completion of the foregoing 
development, the RO must review all of 
the evidence of record and, if the 
benefits sought on appeal remain denied, 
issue a Supplemental Statement of the 
Case (SSOC) in accord with 38 C.F.R. 
§§ 19.31 and 19.38.  The veteran and his 
representative should be afforded a 
reasonable period to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



